DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2020/0122510 A1), in view of Ito (US 2014/0083591 A1), in view of Miyazaki (US 2010/0181002 A1), in view of Shimamura (US 2015/0298509 A1).
[AltContent: textbox (Turned-up portion)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 1, Hata discloses a tire 1. The tire includes the use of a tread 2 configured for contacting a road surface; a pair of sidewalls 3 disposed inwardly of the tread in a radial direction so as to be continuous with ends of the tread; a pair of beads 10 disposed inwardly of the sidewalls in the radial direction, the pair of beads 11 having an annular shape, see [0053] – (construed as ring-shaped cores); a carcass 13 extended on and between one of the beads and another of the beads so as to be disposed inwardly of the tread and the sidewalls; a belt 14 disposed between the tread and the carcass in the radial direction; an inner liner 18 disposed inwardly of the carcass; and a pair of conductive portions 52, see [0083], FIG. 1 – (construed as insertion layers disposed between the carcass and the inner liner).
The carcass ply 13 is a ply body extended on and between one of the cores and another of the cores, and a pair of turned-up portions continuous with the ply body so as to be turned up around the cores, respectively, from an inner side toward an outer side in an axial direction, see FIG. 1 above.
The conductive/insertion layers 52 are each disposed between an end of the belt and an end of a corresponding one of the beads, and have a volume resistivity of less than 108 Ω·cm see [0079], FIG. 1. 
Hata does not disclose the conductive/insertion layers each have a complex elastic modulus equivalent to or higher than a complex elastic modulus of the inner liner, and a thickness of each sidewall at a maximum width position is not greater than 5.0 mm.
Ito discloses a tire suitable for improved ride comfort and run flat durability. The tire being configured to have an insert 18 whose modulus is 8 – 14 MPa, which provides a benefit of effectively contributing to stiffness of regions of the sidewalls and is excellent in ride comfort, see [0065].
Miyazaki discloses a tire suitable for improving both low rolling resistance and strength of a tire, see abstract. The tire being configured to have an inner liner whose modulus is 2.5 – 5.0 MPa, which provides a benefit of improving strength at break and reduction of the rolling resistance of the tire, see [0089]. Therefore, it is readily seen that for an insert modulus of 12 MPa of Ito’s example 1 and an inner liner modulus of 3.0 MPa of Miyazaki’s example 10; the conductive/insertion layers each have a complex elastic modulus equivalent to or higher than a complex elastic modulus of the inner liner. And one would have good reason to use the example values per the benefits they provide as discussed above.
Shimamura discloses a tire suitable for reducing separation starting from the end of the carcass layer, see [0007], [0009]. The tire being configured to have a sidewall portion 7 whose thickness is not more than 2.5 mm at the position of the tire maximum width TW, this being beneficial for reducing the weight/material of the tire, see [0054].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the conductive/insertion layer and sidewall portion of Hata in the claimed manners as taught by Ito, Miyazaki and Shimamura to provide the tire with the aforementioned benefits. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).  
Regarding claims 2-3, 5, 7-8, modified Hata further discloses the ratio of the complex elastic modulus of each insertion layer to the complex elastic modulus of the inner liner is 4.0 – (which meets the claimed is not greater than 4.9 and not less than 1.1); and the complex elastic modulus of each insertion layer is not less than 8.0 MPa – (corresponds to is not less than 4.0 MPa); and an inner end of each conduction/insertion layer is disposed inwardly of the end of a corresponding one of the beads in the radial direction. It being noted, Fig. 1 depicts the extension of the conductive/insertion layer being at substantially the same sidewall height as what the applicant refers to as the bead portion PB; and where an end of each turned-up portion is disposed inwardly of the maximum width position in the radial direction, see Uchida FIG. 1. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2020/0122510 A1), in view of Ito (US 2014/0083591 A1), in view of Miyazaki (US 2010/0181002 A1), in view of Shimamura (US 2015/0298509 A1), as applied to claim 1 above, and further in view of Uchida et al. (US 2007/0000585 A1 – of record as JP 2007008269A).
Regarding claim 4, modified Hata does not explicitly disclose the thickness of the insert. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sidewall portion of Hata in the claimed manner since: Uchida discloses a tire suitable for improving electric conductivity and rolling resistance performance, see [0001]. The tire being configured to have a conductive rubber layer – (construed as an insert) have a thickness of 0.1 – 5 mm, thereby providing a balance between a sufficient level of conductivity of the layer and an increased rolling resistance due to the weight of the conductive layer, see [0035]. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2020/0122510 A1), in view of Ito (US 2014/0083591 A1), in view of Miyazaki (US 2010/0181002 A1), in view of Shimamura (US 2015/0298509 A1), as applied to claim 1 above, and further in view of Roesgen et al. (US 6,082,423).
Regarding claim 6, while modified Hata discloses an outer end of each conductive/insertion layer 52 is disposed inwardly of the end of the belt in the axial direction; it does not explicitly disclose an overlapping length over which each conductive/insertion layer 52 and the belt overlap each other is not greater than 20 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the conductive/insertion layer of Hata in the claimed manner since: 

    PNG
    media_image2.png
    878
    623
    media_image2.png
    Greyscale

Hata discloses a separation distance S between end points of adjacent conductive/insertion layer is in a range of S ≤ 100 mm, see [0084]. It being noted, the tire size used to express its inventive concept is 195/65R15, see [0150]. Roesgen discloses it is conventional for a tire size 195/65R15 to have a tread arc width (TAW) of 141 mm. And for the belt member 36 to be substantially the same width of the tread arc width, see Col 7 lines 55-57, Col 8 lines 4-8 and FIG. 1. Hata discloses a separation distance S allows for improving durability of the conductive/insertion layer to thereby maintain a desirable level of electrostatic suppression performance, see [0114]. As well as, having the conductive/insertion layer extend to overlap the belt layer in the tire radial direction to thereby form an electrically conductive pathway through the belt layer, see [0079]. Thus, it is readily seen that for a TAW of 141 mm and a belt layer of 98% (TAW) = 138 mm, and a separation distance of 100 mm, gives an overlap of approximately 19 mm – (meets the claimed less than 20 mm). As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2020/0122510 A1), in view of Ito (US 2014/0083591 A1), in view of Miyazaki (US 2010/0181002 A1), in view of Shimamura (US 2015/0298509 A1), as applied to claim 1 above, and further in view of Inoue et al. (US 2013/0133811 A1).
Regarding claim 9, while modified Hata discloses the use of multiple cords aligned with each other, and topping rubber covering the cords; it does not explicitly disclose an end of each turned-up portion is disposed inwardly of the maximum width position in the radial direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass topping rubber of Hata in the claimed manner since: Inoue discloses a tire suitable for discharging a static electricity generated in a vehicle body and a tire to a road surface, see [0002]. The tire being configured to have a carcass topping rubber and an additional conductive rubber portion of a tire be the same material, thereby providing a conductive pathway from the rim to the tread portion, see [0049].

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2020/0122510 A1), in view of Ito (US 2014/0083591 A1), in view of Miyazaki (US 2010/0181002 A1), in view of Shimamura (US 2015/0298509 A1), as applied to claim 1 above, and further in view of Mori (US 2020/0070593 A1).
Regarding claim 10, while modified Hata discloses the use of an outer apex. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the tire of Hata in the claimed manner since: Mori discloses a tire suitable for improving the sidewall of tires, see [0002]. The tire being configured to have a bead area 10, a first apex 34 – (construed as an inner apex), a carcass ply turn-up 12 and a second apex 36 – (construed as an outer apex) having the claimed orientation, thereby providing a stiffer bead portion, see [0027]. 
Regarding claims 11-15, as previously discussed, modified Hata substantially discloses the claimed subject matter in the rejections of claims 2-3 and 6-8. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2020/0122510 A1), in view of Ito (US 2014/0083591 A1), in view of Miyazaki (US 2010/0181002 A1), in view of Shimamura (US 2015/0298509 A1), as applied to claim 10 above, and further in view of Yamamoto (JP 2017121908 A).
Regarding claim 16, modified Hata does not explicitly disclose a height of the inner apex is not less than 5 mm and not greater than 20 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the inner apex of modified Hata in the claimed manner since: Yamamoto discloses a tire suitable for improved durability and abrasion resistance, see page 18 paragraph 10. The tire being configured to have a first apex 28, whose height H1 is between 5 mm – 15 mm. Such a configuration can effectively contribute to the rigidity of the portion of the bead, see page 24 paragraph 1. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2020/0122510 A1), in view of Ito (US 2014/0083591 A1), in view of Miyazaki (US 2010/0181002 A1), in view of Shimamura (US 2015/0298509 A1), as applied to claim 10 above, and further in view of Matsuura (EP 3354487 B1).
Regarding claim 17, modified Hata does not explicitly disclose a ratio of a turned-up portion height to a cross-sectional height is not less than 0.18 and not greater than 0.25. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass turnup portion of modified Hata in the claimed manner since: Matsuura discloses a tire being configured to have a carcass turnup portion 72b, whose height H1 is between 5% – 35%. Such a configuration can prevent the carcass from being pulled off due to the action of a tensile force, [0084]. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2020/0122510 A1), in view of Ito (US 2014/0083591 A1), in view of Miyazaki (US 2010/0181002 A1), in view of Shimamura (US 2015/0298509 A1), in view of Uchida et al. (US 2007/0000585 A1 – of record as JP 2007008269A).
[AltContent: textbox (Turned-up portion)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 18, Hata discloses a tire 1. The tire includes the use of a tread 2 configured for contacting a road surface; a pair of sidewalls 3 disposed inwardly of the tread in a radial direction so as to be continuous with ends of the tread; a pair of beads 10 disposed inwardly of the sidewalls in the radial direction, the pair of beads 11 having an annular shape, see [0053] – (construed as ring-shaped cores); a carcass 13 extended on and between one of the beads and another of the beads so as to be disposed inwardly of the tread and the sidewalls; a belt 14 disposed between the tread and the carcass in the radial direction; an inner liner 18 disposed inwardly of the carcass; and a pair of conductive portions 52, see [0083], FIG. 1 – (construed as insertion layers disposed between the carcass and the inner liner).
The carcass ply 13 is a ply body extended on and between one of the cores and another of the cores, and a pair of turned-up portions continuous with the ply body so as to be turned up around the cores, respectively, from an inner side toward an outer side in an axial direction, see FIG. 1 above.
The conductive/insertion layers 52 are each disposed between an end of the belt and an end of a corresponding one of the beads, and have a volume resistivity of less than 108 Ω·cm see [0079], FIG. 1. 
Hata does not disclose the conductive/insertion layers each have a complex elastic modulus equivalent to or higher than a complex elastic modulus of the inner liner, and a thickness of each sidewall at a maximum width position is not greater than 5.0 mm; and wherein a ratio of the complex elastic modulus of each insertion layer to the complex elastic modulus of the inner liner is not greater than 4.9 and not less than 1.1; and wherein a thickness of each insertion layer is not less than 0.2 mm and not greater than 1.0 mm; and wherein an outer end of each insertion layer is disposed inwardly of the end of the belt in the axial direction; and wherein an overlapping length over which each insertion layer and the belt overlap each other is not greater than 20 mm.
Ito discloses a tire suitable for improved ride comfort and run flat durability. The tire being configured to have an insert 18 whose modulus is 8 – 14 MPa, which provides a benefit of effectively contributing to stiffness of regions of the sidewalls and is excellent in ride comfort, see [0065].
Miyazaki discloses a tire suitable for improving both low rolling resistance and strength of a tire, see abstract. The tire being configured to have an inner liner whose modulus is 2.5 – 5.0 MPa, which provides a benefit of improving strength at break and reduction of the rolling resistance of the tire, see [0089]. Therefore, it is readily seen that for an insert modulus of 12 MPa of Ito’s example 1 and an inner liner modulus of 3.0 MPa of Miyazaki’s example 10; the conductive/insertion layers each have a complex elastic modulus equivalent to or higher than a complex elastic modulus of the inner liner; and a ratio of the complex elastic modulus of each insertion layer to the complex elastic modulus of the inner liner is not greater than 4.9 and not less than 1.1. And one would have good reason to use the example values per the benefits they provide as discussed above.
Shimamura discloses a tire suitable for reducing separation starting from the end of the carcass layer, see [0007], [0009]. The tire being configured to have a sidewall portion 7 whose thickness is not more than 2.5 mm at the position of the tire maximum width TW, this being beneficial for reducing the weight/material of the tire, see [0054].
Uchida discloses a tire suitable for improving electric conductivity and rolling resistance performance, see [0001]. The tire being configured to have a conductive rubber layer – (construed as an insert) have a thickness of 0.1 – 5 mm – (corresponds to a thickness of each insertion layer is not less than 0.2 mm and not greater than 1.0 mm), thereby providing a balance between a sufficient level of conductivity of the layer and an increased rolling resistance due to the weight of the conductive layer, see [0035]. 
As to an outer end of each insertion layer is disposed inwardly of the end of the belt in the axial direction; and wherein an overlapping length over which each insertion layer and the belt overlap each other is not greater than 20 mm:
Hata discloses a separation distance S between end points of adjacent conductive/insertion layer is in a range of S ≤ 100 mm, see [0084]. It being noted, the tire size used to express its inventive concept is 195/65R15, see [0150]. Roesgen discloses it is conventional for a tire size 195/65R15 to have a tread arc width (TAW) of 141 mm. And for the belt member 36 to be substantially the same width of the tread arc width, see Col 7 lines 55-57, Col 8 lines 4-8 and FIG. 1. Hata discloses a separation distance S allows for improving durability of the conductive/insertion layer to thereby maintain a desirable level of electrostatic suppression performance, see [0114]. As well as, having the conductive/insertion layer extend to overlap the belt layer in the tire radial direction to thereby form an electrically conductive pathway through the belt layer, see [0079]. Thus, it is readily seen that for a TAW of 141 mm and a belt layer of 98% (TAW) = 138 mm, and a separation distance of 100 mm, gives an overlap of approximately 19 mm – (meets the claimed less than 20 mm).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the conductive/insertion layer and sidewall portion of Hata in the claimed manners as taught by Ito, Miyazaki, Shimamura and Uchida to provide the tire with the aforementioned benefits. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 19-20, modified Hata further discloses an inner end of each conduction/insertion layer is disposed inwardly of the end of a corresponding one of the beads in the radial direction. It being noted, Fig. 1 depicts the extension of the conductive/insertion layer being at substantially the same sidewall height as what the applicant refers to as the bead portion PB; and where an end of each turned-up portion is disposed inwardly of the maximum width position in the radial direction, see Uchida FIG. 1. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749